      Case 2:21-cv-00443-WHA-CSC Document 3 Filed 07/23/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

JOHN ANDREW KISTER, # 264274,              )
                                           )
      Petitioner,                          )
                                           )      CIVIL ACTION NO.
v.                                         )      2:21-CV-443-WHA-CSC
                                           )            (WO)
PATRICE RICHIE JONES, et al.,              )
                                           )
      Respondents.                         )

                                       ORDER

      On July 2, 2021, the Magistrate Judge filed a Recommendation to which no timely

objections have been filed. (Doc. 2.) Upon an independent review of the record and upon

consideration of the Recommendation, it is ORDERED that

      (1) The Recommendation (Doc. 2) is ADOPTED; and

      (2) This case is TRANSFERRED to the United States District Court for the

Northern District of Alabama under the provisions of 28 U.S.C. § 2241(d).

      DONE on this 23rd day of July, 2021.

                                  /s/ W. Harold Albritton
                                 W. HAROLD ALBRITTON
                                 SENIOR UNITED STATES DISTRICT JUDGE
